ACCEPTED
                                                                              03-14-00518-CV
                                                                                      6234234
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         7/27/2015 1:31:32 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK

                       NO. 03-14-00518-CV

                  IN THE COURT OF APPEALS                   FILED IN
                                                     3rd COURT OF APPEALS
                   THIRD DISTRICT OF TEXAS               AUSTIN, TEXAS
                        AUSTIN, TEXAS                7/27/2015 1:31:32 PM
                                                       JEFFREY D. KYLE
                                                             Clerk

JAMES POE AND SENIOR RETIREMENT PLANNERS, LLC, Appellants

                                VS.


  EDUARDO S. ESPINOSA, IN HIS CAPACITY AS RECEIVER OF
            RETIREMENT VALUE, LLC, Appellee

            Appeal from the 2001h Civil District Court of
        Travis County, Texas (Hon. Gisela Triana presiding)


             APPELLANTS' UNOPPOSED MOTION
            TO EXTEND TIME TO FILE REPLY BRIEF




                                      ALDRICH PLLC

                                      Scott Lindsey
                                      State Bar No. 24036969
                                      1130 Fort Worth Club Tower
                                      777 Taylor Street
                                      Fort Worth, Texas 76102
                                      Telephone: 817-336-5601
                                      Facsimile: 817-336-5297
                                      slindsey@aldrichpllc.com

                                      ATTORNEY FOR APPELLANTS




                               -1 -
      Appellants James Poe and Senior Retirement Planners, LLC request

an extension of the deadline for the filing of their Reply Brief pursuant to

Tex. R. App. P. 10.5(b) and 38.6(c).

      1.    Appellants filed their opening brief on March 11, 2015.

      2.    Appellee's brief was filed on July 14, 2015.

      3.    Appellants' reply brief is currently due on or before August 3,

2014. See Tex. R. App. P. 38.6(c). Appellants ask the Court to extend

Appellants' reply brief deadline to August 28, 2015, an extension of twenty-

five days. See Tex. R. App. P. 10.5(b)(1)(A)-(B).

      4.    Appellants seek an extension of the deadline to file their Reply

Brief because counsel for Appellants requires additional time to prepare the

reply brief. The record in this case is large and will require significant time

to review in order to accurately and adequately brief the issues and cite the

record to the Court.   In addition, counsel for Appellants has a contested

evidentiary hearing currently scheduled for July 29, 2015, anticipates taking

several depositions in the next three weeks, and will be out of the office on

vacation for two or more days during the week of August 3, 2015. See Tex.

R. App. P. 10.5(b)(1)(C).

      5.   Appellants have not sought any prior extensions of time to file

briefs in this matter. See Tex. R. App. P. 10.5(b)(1)(D).



                                       -2-
      6.    Counsel for Appellee does not oppose this motion.

      Appellants James Poe and Senior Retirement Planners, LLC pray

that the Court will grant an extension of time to file Appellants' reply brief

until August 28, 2015.


                                           Respectfully submitted,

                                           ALDRICH PLLC




                                           Scott Lindsey
                                           State Bar No. 24036969
                                           slindsey@aldrichpllc.com
                                           1130 Fort Worth Club Tower
                                           777 Taylor Street
                                           Fort Worth, Texas 76102
                                           Telephone: 817-336-5601
                                           Telecopier: 817-336-5297

                                           ATTORNEYS FOR
                                           APPELLANTS JAMES POE
                                           AND SENIOR RETIREMENT
                                           PLANNERS, LLC


                    CERTIFICATE OF CONFERENCE

       The undersigned attorney certifies that he exchanged emails with

this request for extension.                   (#---
John Thomas on July 27, 2015, and that Mr. Thomas was not opposed to
                                                   ~

                                           Scott Lindsey



                                     -3-
                        CERTIFICATE OF SERVICE

     This is to certify that on this the 271h day of July, 2015, the foregoing
motion was filed electronically with the Clerk for the Third Court of Appeals.
A copy was served by electronic mail upon the following:

John W. Thomas
114 W. 7th Street, Suite 1100
Austin, Texas 78701-3015
jthomas@gbkh.com




                                     -4-